IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1856
                               Filed April 5, 2017


IN THE INTEREST OF R.W.,
Minor child,

K.W., Mother,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mark R. Fowler,

District Associate Judge.




      A mother appeals the termination of her parental rights. REVERSED AND

REMANDED.



      Karmen R. Anderson of Anderson Law Firm, Des Moines, and Rebecca

G. Ruggero, Davenport, for appellant mother.

      Thomas J. Miller, Attorney General, and Gretchen W. Kraemer, Assistant

Attorney General, for appellee State.

      Jean Capdevila, Davenport, guardian ad litem for minor child.



      Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                          2


DANILSON, Chief Judge.

       A mother appeals the termination of her parental rights to her child, R.W.

The mother contends the State failed to prove grounds for termination,

termination is not in R.W.’s best interests, her due process rights were violated,

and reasonable efforts were not made toward reunification. Because we find the

mother’s fundamental right to a fair hearing was not provided, we reverse and

remand for a new termination hearing before a different judge.

       I. Background Facts and Proceedings.

       R.W. was born in 2012.        In September 2015, the mother was found

unresponsive in a parking lot and did not know where then two-year-old R.W.

was or who was caring for him. R.W. was later located in a hotel room being

cared for by a thirteen-year-old girl. The mother tested positive for cocaine.

R.W. was removed following the incident.          The mother has longstanding

substance-abuse and mental-health issues that previously led to the termination

of her parental rights to three other children.

       Notwithstanding the concerning start to the child-in-need-of-assistance

(CINA) case, the mother made progress during its pendency and was exercising

visitation up to the day of the termination hearing. After R.W.’s removal, the

mother began complying with services provided by the department of human

services (DHS) and participating in substance-abuse treatment and mental-

health counseling.      Concerns remained, including the mother’s refusal to

internalize her substance-abuse problem, the one-time discovery of alcoholic

beverages in the mother’s home, and the mother’s association with a known sex

offender.
                                            3


         The district court entered a permanency order on May 21, 2016, granting

the mother three additional months to seek reunification. The termination petition

was filed on July 13, 2016. The mother filed a motion to dismiss or, alternatively,

to continue the termination hearing on August 4, 2016. The termination hearing

was held August 24, 2016. The district court imposed a two-hour time limit on

the termination hearing. The court entered the termination order on October 17,

2016, terminating the mother’s parental rights pursuant to Iowa Code section

232.116(1)(f), (h), and (l) (2016), and placing R.W. in the care of his paternal

aunt as the child’s guardian. The mother now appeals.

         II. Standard of Review.

         We review the mother’s due-process challenges to the district court’s

termination ruling de novo. In re C.M., 652 N.W.2d 204, 209 (Iowa 2002).

         III. Analysis.

         The mother asserts her due-process rights were violated by the lack of

service of the termination petition, the district court’s arbitrary imposition of a two-

hour time limit on the termination hearing, and the district court’s delay in ruling

on the mother’s motions. We find the mother’s argument with respect to the time

limitation on the termination hearing persuasive and dispositive.

         The State argues the mother has not preserved error on her due-process

claims. However, the mother raised the issue regarding the time limitation of the

termination hearing in the August 4, 2016 motion to dismiss.1 The motion to


1
    The motion states in part:
                The State has unilaterally scheduled the hearing on the Petition
         for Termination of Parental Rights on the same date the review hearing
         was originally scheduled to be heard. The purpose and evidence to be
                                           4


dismiss was initially set for hearing for August 11, 2016, but due to the State’s

objection and request to continue the hearing on the motion, the hearing was

rescheduled to be heard at the same time of the termination hearing on August

24, with no extension of time to hear the motion. Thus, at the State’s request,

the opportunity for the mother to preserve error on the due-process claims at the

August 11 hearing was thwarted.

       On August 24, no record was made on the motion but there is also no

record the motion was withdrawn.           During closing arguments the mother’s

counsel referenced the time limits that were “forced upon us.” Under these facts,

we can only presume the motion was denied because the court proceeded to

hear the petition for termination of parental rights. Further, the district court did,

in fact, impose the two-hour time limit or nearly so, as the hearing lasted two

hours and twenty minutes.

       We will address the mother’s due-process claims on appeal.

       In addressing challenges alleging violation of the right to due process,

       [w]e begin with the basic premise that a parent has a fundamental
       liberty interest in the care, custody, and control of his or her child,
       . . . . When the State seeks to terminate the relationship between a
       parent and child, it must comply with the requisites of the Due
       Process Clause.

In re R.K., 649 N.W.2d 18, 20 (Iowa Ct. App. 2002) (citations omitted).



       introduced at a review hearing is much different than the purpose and
       evidence to be introduced at a termination of parental rights hearing.
       There was no consultation with mother’s attorney whether the attorney or
       witnesses necessary for a termination hearing are available on the date
       or can be presented in the time allowed for hearing. The time scheduled
       for hearing is not sufficient to engage in a contested termination hearing,
       particularly when the Department has so distorted its reporting concerning
       [m]other in this matter that virtually every claim it makes is disputed.
                                         5


       In the context of termination of parental rights, our supreme court has

explained due process requires “an opportunity to be heard. This may include a

right to notice of the hearing, to confront and cross-examine adverse witnesses,

to be represented by counsel, to an impartial decision maker, and to a decision

based solely on legal rules and evidence presented at the hearing.” In re A.M.H.,

516 N.W.2d 867, 870 (Iowa 1994) (citation omitted); see also In re K.M., 653
N.W.2d 602, 607 (Iowa 2002) (stating parents in termination proceedings “are

clearly entitled to procedural due process: notice and a meaningful opportunity to

be heard”); see also In re S.P., 672 N.W.2d 842, 845-46 (Iowa 2003) (“‘Notice of

the hearing and an opportunity to be heard appropriate to the nature of the case

is the most rudimentary demand of due process of law’ in proceedings affecting

parental rights to children.” citing Stubbs v. Hammond, 135 N.W.2d 540, 543

(Iowa 1965)).

       Our supreme court recently discussed violations of due process by the

imposition of time limitations and stated:

               “Due process mandates that persons who are required to
       settle disputes through the judicial process ‘must be given a
       meaningful opportunity to be heard.’” In re Marriage of Seyler, 559
N.W.2d 7, 9 (Iowa 1997) (quoting Boddie v. Connecticut, 401 U.S.
371, 377 (1971)). “This opportunity to be heard must be ‘granted
       at a meaningful time and in a meaningful manner.’” Id. (quoting
       Boddie, 401 U.S. at 378). However, the hearing that is guaranteed
       by the Due Process Clause varies depending on what is
       “appropriate to the nature of the case.” Id. (quoting United States v.
       Raddatz, 447 U.S. 667, 677 (1980)). When a district court
       determines what type of hearing is required by due process, it must
       consider “(a) the private interests implicated; (b) the risk of an
       erroneous determination by reason of the process accorded and
       the probable value of added procedural safeguards; and (c) the
       public interest and administrative burdens, including costs that the
       additional procedures would involve.” Id. (quoting Raddatz, 447
       U.S. at 677).
                                          6


                We recognize that the “trial court has considerable
       discretion in directing the course of the trial.” Glenn v. Carlstrom,
       556 N.W.2d 800, 804 (Iowa 1996). While a district court has the
       inherent authority to manage its docket and calendar, the court’s
       power to manage the cases in its docket “while economizing on
       time and effort must be consistent with the Constitution and
       statutes. A court’s discretion in setting its calendar and managing
       cases is limited by due process . . . .” 88 C.J.S. Trial § 80, at 70-71
       (2012).      Perhaps most importantly, “[c]rowded dockets and
       administrative efficiency cannot deprive litigants of their day in
       court.” Id. § 80, at 71. While time limits serve a purpose, when
       they are applied arbitrarily and inflexibly to a case with no
       consideration for the particular facts and circumstances of the
       litigants, those time limits can pose a threat to due process. In re
       Marriage of Ihle, 577 N.W.2d 64, 67 (Iowa Ct. App. 1998). “Thus,
       judges must not sacrifice their primary goal of justice by rigidly
       adhering to time limits in the name of efficiency.” Id. at 68. While
       district courts have discretion to set time limits on hearings, this
       discretion is not limitless and cannot deprive citizens of their rights.

Spitz v. Iowa Dist. Ct., 881 N.W.2d 456, 467-68 (Iowa 2016).

       We find the district court’s imposition of and close adherence to the

arbitrary two-hour time limit for the termination hearing violated the mother’s right

to procedural due process. We acknowledge the State’s interest in finalizing the

termination procedure in an expedient manner to achieve permanency for the

child. See C.M., 652 N.W.2d at 211. However, the two-hour time limit to the

termination hearing in this highly contested case interfered with the mother’s

“fundamental” liberty interest in the care, custody, and control of her child. K.M.,
653 N.W.2d at 607.

       We reach this conclusion because counsel for the mother identified

persons present in the courtroom who were prepared to testify on behalf of the

mother. We also note the district court unreasonably limited the time for closing

arguments to one minute. During closing arguments, counsel for the mother

stated, “In view of the time constraints that were forced upon us, I would ask that
                                             7


the supporters of [the mother] that were all willing to testify on her behalf and

support her be allowed to write a letter if they so choose . . . .” Counsel also

stated, “The persons took the time to come today and I—with more time would

have and could have called them to address these issues of [the mother’s]

abilities and her attitude and outlook on life.” Clearly, the mother had other

witnesses available to testify and was prevented that opportunity. Although a

formal offer of proof was not made, counsel for the mother requested that the

court keep the record open to allow the mother’s witnesses to submit letters—

which would have, or could have served as substance of the excluded evidence,

the very purpose of an offer of proof.2 The district court denied the request and

closed the record.

       The mother’s motion put the court on notice there were various disputed

issues. Counsel’s statement, albeit during closing statements, put the court on

notice the mother had more witnesses available to testify.                    The limited

termination hearing in this case was not sufficient to allow the mother the

opportunity to be fully heard on the issues affecting her significant and

fundamental right to parent her child. The district court violated the mother’s

procedural due process rights by limiting the time for the termination hearing in

this manner.




2
   “The purpose of an offer of proof is to give the district court a more adequate basis for
its evidentiary ruling and to make a meaningful record for appellate review. . . .” State v.
Ritchison, 223 N.W.2d 207, 212-13 (Iowa 1974). An offer of proof is important because
it is necessary to preserve error. State v. Lange, 531 N.W.2d 108, 114 (Iowa 1995).
                                         8


      IV. Conclusion.

      We conclude the time limitation on the termination hearing violated the

mother’s due-process right to a fair hearing. We therefore reverse and remand

for a new termination hearing before a different judge.3

      REVERSED AND REMANDED.




3
  Because we reverse on this due-process claim, we need not decide the other issues
raised on appeal.